Exhibit 10.9

THE RUBICON PROJECT, INC.
2014 EQUITY INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK AGREEMENT


(Performance-Based Vesting)
This Performance Restricted Stock Agreement consisting of the Notice of Grant
immediately below (the “Notice of Grant”) and the accompanying Performance
Restricted Stock Agreement (the “Restricted Stock Agreement” and together with
the Notice of Grant, the “Agreement”) is made between The Rubicon Project, Inc.
(the “Company”) and the undersigned individual (the “Participant”) as of the
Issuance Date set forth in the Notice of Grant below. Unless otherwise defined
herein, the terms defined in the Company’s 2014 Equity Incentive Plan, as
amended (the “Plan”) shall have the same defined meanings in this Agreement.
NOTICE OF GRANT
The Company hereby grants to Participant an award of shares of Common Stock
(“Common Stock”) subject to vesting as set forth below (“Restricted Stock”),
subject to the terms and conditions of the Plan and this Agreement, as follows:
Participant Name:                    Frank Addante
Issuance Date:                        October 20, 2014
Target Number of Shares of Restricted Stock:        100,000
Vesting Schedule:
The Restricted Stock will vest based upon the achievement of superior
performance of the Company’s Common Stock compared to the NASDAQ Internet Total
Return index (“NETX”) over the period (the “Performance Period”) from the
Issuance Date to the occurrence of the first of the following events: (a) all of
the shares of Restricted Stock becoming vested and Earned; (b) a CIC Measurement
Date (as defined below) occurs in connection with a Change in Control, and any
shares of Restricted Stock that vest and/or become Earned on that CIC
Measurement Date have become vested and/or Earned immediately prior to but
contingent upon effectiveness of the Change in Control as described in Section
13 of the Restricted Stock Agreement; (c) termination of Participant’s
employment; or (d) the Final Regular Measurement Date described below. Except as
provided in Section 7 or Section 13 of the Restricted Stock Agreement, any
shares of Restricted Stock that are not vested and Earned on or before the last
day of the Performance Period will then be forfeited and automatically
reacquired by the Company at no cost to the Company.
(i) On each February 15th, May 15th, August 15th and November 15th occurring
during the Performance Period (each, a “Regular Measurement Date”), performance
will be determined by comparing the NETX TSR to Company TSR as of such Regular
Measurement Date; provided, however, that the last Regular Measurement Date
shall occur on May 15, 2021 (the “Final Regular Measurement Date”), if the
Performance Period has not otherwise terminated before that date.
(ii) In the event of a Change in Control (the date immediately preceding the
effective date of such Change in Control being referred to herein as a “CIC
Measurement Date”), performance will be determined by comparing the NETX TSR to
the Company TSR as of such CIC Measurement




--------------------------------------------------------------------------------



Date. Regular Measurement Dates and a CIC Measurement Date are each referred to
herein as a “Measurement Date.”
(iii) The NETX TSR at any Measurement Date shall be the percentage change from
(a) the NETX closing price on the date of the first sale of Common Stock by the
Company or its successor to the general public pursuant to its registration
statement filed with and declared effective on April 1, 2014 by the Securities
and Exchange Commission under the Securities Act (the “IPO”) to (b) the
unweighted trailing twenty-day average (i.e. arithmetic mean) closing price of
the NETX for each of the twenty (20) trading days immediately preceding such
Measurement Date.
(iv) The Company TSR at any Regular Measurement Date (the Company’s “Regular
TSR”) shall be the percentage change from (a) the price per share at which the
Company sells its Common Stock to the underwriters in the IPO to (b) the
unweighted trailing twenty-day average (i.e. arithmetic mean) closing price of
the Company’s Common Stock for each of the twenty (20) trading days immediately
preceding such Regular Measurement Date plus the Dividend Amount. The Company’s
TSR at the CIC Measurement Date, if any (the Company’s “CIC TSR”), shall be the
percentage change from (a) the price per share at which the Company sells its
Common Stock to the underwriters in the IPO to (b) the value per share as
established by the terms of the Change in Control transaction, or if no value is
established by the terms of the Change in Control transaction then the closing
trading price of the Company’s Common Stock on the single day occurring on or
immediately prior to the Change in Control transaction, plus in either case the
Dividend Amount. For these purposes, the “Dividend Amount” at any Measurement
Date means the sum of the quotients obtained, with respect to each date on which
a dividend or distribution is declared or made by the Company on its Common
Stock from the beginning of the Performance Period to and including that
Measurement Date, by dividing the total value of dividends or distributions on
each such date by the number of outstanding shares of Common Stock entitled to
participate in such dividends and distributions on each such date. Appropriate
adjustments will be made in the price of the Common Stock and the number of
outstanding shares of Common Stock on a Measurement Date with respect to changes
in the Company’s Common Stock occurring during the Performance Period in the
same manner as implemented in accordance with Article I, Section E.3 of the
Plan.
(v) When Company TSR and the NETX TSR are compared on each Measurement Date, two
measurements shall be taken. One measurement, referred to as the “TSR
Improvement Increment,” is the percentage point amount, if any, by which Company
TSR is greater than the NETX TSR as of that Measurement Date, less the total of
all prior TSR Improvement Increments. The other measurement, referred to as the
“Favorable TSR Differential,” is the sum of all TSR Improvement Increments. For
each whole percentage point of TSR Improvement Increment on a Measurement Date,
the performance goal will be satisfied with respect to three percent (3%) of the
target number of shares of Restricted Stock and such shares shall be treated as
“vested”, which means that such shares shall be released from Escrow upon the
completion of any further service requirement set forth in (vii) below and
subject to the Regular Measurement Date Cap, as described in (vi) below, and
shares of Restricted Stock satisfying both such requirements shall be classified
as “Earned”.
__________________________
1    For purposes of administration of this provision and avoidance of doubt,
the closing price of the NETX Index on the date of the IPO was $399.03.
2    For purposes of administration of this provision and avoidance of doubt,
the price per share at which the Company sold its Common Stock to the
underwriters in the IPO was $13.95 per share.

2

--------------------------------------------------------------------------------





For a partial percentage point of TSR Improvement Increment on a Measurement
Date, the performance goal will be satisfied with respect to that portion of the
target number of shares of Restricted Stock calculated by multiplying 3% by that
partial percentage point of TSR Improvement Increment. For example, in case of a
.467 percentage point TSR Improvement Increment, 1.401% of the Restricted Stock
would become vested. Once Restricted Stock becomes vested as a result of a TSR
Improvement Increment, no further Restricted Stock can become vested unless and
until the Favorable TSR Differential increases. Thus, for example, if Company
TSR were 5% and NETX TSR were 3% as of the first Regular Measurement Date, the
TSR Improvement Increment would be 2 percentage points and therefore 6% of the
Restricted Stock would be vested as of that Measurement Date, and no further
Restricted Stock would be vested except to the extent that the Favorable TSR
Differential increased above 2 percentage points as a result of an additional
TSR Improvement Increment on a subsequent Measurement Date. A TSR Improvement
Increment can be achieved even if Company TSR declines as long as that decline
is less than the decline in the NETX TSR. However, all TSR Improvement
Increments will be counted as positive numbers, so that, for example, if as of
the first Measurement Date the Company TSR were -2% and the NETX TSR were -3%,
then the TSR Improvement Increment would be 1 percentage point and thus 3% of
the Restricted Stock would be vested as of the first Measurement Date. If as of
the second Measurement Date the Company’s TSR were 4% and the NETX TSR were 3%,
then no additional shares of Restricted Stock would be vested because there
would be no TSR Improvement Increment and thus no increase in the Favorable TSR
Differential. If as of the third Measurement Date the Company TSR were -1% and
the NETX TSR were -4%, then the TSR Improvement Increment would be 2 percentage
points, an additional 6% of the Restricted Stock would be vested as of the third
Measurement Date because the Favorable Differential TSR Increment would have
increased by 2 percentage points, and the Favorable TSR Differential would be 3
percentage points. A TSR Improvement Increment may never be less than zero.
(vi) No more than one-third of the Restricted Stock can become vested on any
single Regular Measurement Date (the “Regular Measurement Date Cap”). If the
Regular Measurement Date Cap applies on a Regular Measurement Date, the
Favorable TSR Differential will be limited to an increase on that Regular
Measurement date of 11.1111 percentage points of TSR Improvement Increment. The
TSR Improvement Increment on a Regular Measurement Date may never exceed 11.1111
percentage points. The Regular Measurement Date Cap shall not apply to either
the Final Regular Measurement Date or a CIC Measurement Date. See Appendix A to
this Notice of Grant for various examples applying these principles.
(vii) The shares of Restricted Stock that are vested as of any Regular
Measurement Date that is a February 15th or August 15th will become Earned and
released from Escrow (as defined below) on the next May 15 or November 15 (i.e.
three months later), subject to the Participant’s Continuous Service with the
Company through such date. The shares of Restricted Stock that are vested as of
any Regular Measurement Date that is a May 15th or November 15th will become
Earned and released from Escrow (as defined below) on that date without any
requirement for continued service after that date. Subject to Section 13 of the
Restricted Stock Agreement, the shares of Restricted Stock that are vested as of
the Final Regular Measurement Date or a CIC Measurement Date will become Earned
and released from Escrow (as defined below) on the Final Regular Measurement
Date or the CIC Measurement Date, as the case may be, if the Participant is in
service on that date, without any requirement for continued Service after that
date (contingent, in the case

3

--------------------------------------------------------------------------------



of a CIC Measurement Date, on the effectiveness of the related Change in
Control), but subject to Section 4 of the Severance Agreement, if applicable.


(viii) Shares vested as a result of a TSR Improvement Increment on a Measurement
Date are not subject to surrender or clawback based upon subsequent decline in
the relative performance of the Company TSR compared to the NETX TSR. However,
for avoidance of doubt, the Participant shall not be entitled to receive any
vested shares of Restricted Stock until they become Earned.
(ix) No shares of Restricted Stock will vest and become Earned unless and until
the performance and Continuous Service conditions set forth in this Notice of
Grant are satisfied, except that, notwithstanding the foregoing provisions of
this Notice of Grant, in case of an Involuntary Termination (as defined in the
Severance Agreement) or termination due to death or disability Sections
2(b)(iv), 2(c)(iii) and 2(d) of the Executive Severance and Vesting Acceleration
Agreement between the Company and Participant effective as of September 30, 2013
(the “Severance Agreement”) shall, subject to the conditions and requirements
set forth therein, apply in the manner described in Sections 7 and 13 of the
Restricted Stock Agreement, as applicable, to the shares of Restricted Stock
outstanding and subject to this Agreement, if any, at the time of the
termination of the Participant’s employment. In case of a Change in Control,
Section 13 of the Restricted Stock Agreement shall apply. Subject only to
Sections 7 and 13 of the Restricted Stock Agreement, if Participant ceases to
remain in Continuous Service for any or no reason before Participant vests in
and becomes Earned in the Restricted Stock, all unvested Restricted Stock or
Restricted Stock that is not Earned will be forfeited and automatically
reacquired by the Company at no cost to the Company.


(x) Under all circumstances, the vesting of Restricted Stock shall be subject to
the satisfaction of Participant’s obligations as set forth in Section 14(b) of
the Restricted Stock Agreement.
Participant acknowledges receipt of a copy of the Plan and represents that
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this
Agreement, and fully understands this Agreement and the Plan. Participant
further acknowledges that this Agreement and the Plan (including any exhibits to
each document) and the Severance Agreement set forth the entire understanding
between Participant and the Company regarding the Shares subject to this
Agreement and supersede all prior oral and written agreements with respect
thereto, including, but not limited to, any other agreement or understanding
between Participant and the Company relating to Participant’s continuous Service
and any termination thereof, compensation, or rights, claims or interests in or
to the Shares.
PARTICIPANT:                THE RUBICON PROJECT, INC.:


/s/ Frank Addante                By:     /s/ Brian W. Copple                
Frank Addante                    Brian W. Copple
Secretary

4

--------------------------------------------------------------------------------





Appendix A

EXAMPLES
Common Facts for All Examples: For purposes of these examples, Company TSR is 15
percentage points greater than the NETX TSR as of the first Regular Measurement
Date. Since the Regular Measurement Date Cap applies, the TSR Improvement
Increment is limited to 11.1111 percentage points. One-third of the Restricted
Stock (11.1111 points multiplied by 3%) becomes vested on the first Regular
Measurement Date. The Favorable TSR Differential is 11.1111 percentage points on
the first Regular Measurement Date. The following examples indicate how the
calculations would work under various scenarios on the subsequent Regular
Measurement Date following the first Regular Measurement Date:


1. If the Company TSR remained 15 percentage points greater than the NETX TSR on
the second Regular Measurement Date, the TSR Improvement Increment would be
3.8889 percentage points (15 less the prior TSR Improvement Increment of
11.1111). An additional 11.6667% of the Restricted Stock would be vested on the
second Regular Measurement Date (3.8889 points multiplied by 3%). The Favorable
TSR Differential would be 15 percentage points (i.e., the sum of 11.1111
percentage points on the first Regular Measurement Date and 3.8889 percentage
points on the second Regular Measurement Date).


2. If the Company TSR were 12 percentage points greater than the NETX TSR on the
second Regular Measurement Date, the TSR Improvement Increment would be .8889
percentage points (12 less the prior TSR Improvement Increment of 11.1111). An
additional 2.6667% of the Restricted Stock would be vested on the second Regular
Measurement Date (0.8889 points multiplied by 3%). The Favorable TSR
Differential would be 12 percentage points (i.e., the sum of 11.1111 percentage
points on the first Regular Measurement Date and .8889 percentage points on the
second Regular Measurement Date).


3. If the Company TSR were 50 percentage points greater than the NETX TSR on the
second Regular Measurement Date, the TSR Improvement Increment would be 11.1111
percentage points (50 less the prior TSR Improvement Increment of 11.1111
(38.8889), but capped at 11.1111 due to the application of the Regular
Measurement Date Cap) . An additional one-third of the Restricted Stock would be
vested on the second Regular Measurement Date as a result of the application of
the Regular Measurement Date Cap (11.1111 points multiplied by 3%). The
Favorable TSR Differential would be 22.2222 percentage points (i.e., the sum of
11.1111 percentage points on the first Regular Measurement Date and 11.1111
percentage points on the second Regular Measurement Date).


4. If the Company TSR were 20 percentage points greater than the NETX TSR on the
second Regular Measurement Date, the TSR Improvement Increment would be 8.8889
(20 less the prior TSR Improvement Increment of 11.1111). An additional 26.6667%
of the Restricted Stock would be vested on the second Regular Measurement Date
(8.8889 multiplied by 3%). The Favorable TSR Differential would be 20 percentage
points (i.e., the sum of 11.1111 percentage points on the first Regular
Measurement Date and 8.8889 percentage points on the second Regular Measurement
Date).


5. If the Company TSR were 2 percentage points lower than the NETX TSR on the
second Regular Measurement Date, the TSR Improvement Increment would be 0 (-2
less the prior TSR Improvement Increment of 11.1111 (-13.1111), but given that
the TSR Improvement Increment cannot be a negative number, the TSR Improvement
Increment would be 0). No Restricted Stock would vest on the second Regular
Measurement Date. The Favorable TSR Differential would remain at 11.1111(i.e.,
the sum of

5

--------------------------------------------------------------------------------



11.1111 percentage points on the first Regular Measurement Date and 0 percentage
points on the second Regular Measurement Date).


PERFORMANCE RESTRICTED STOCK AGREEMENT
1.    Grant of Restricted Stock. The Company hereby grants to the Participant
named in the Notice of Grant an award of Restricted Stock, subject to all of the
terms and conditions in this Performance Restricted Stock Agreement, the Plan,
and the Severance Agreement, all of which is incorporated herein by reference.
The Notice of Grant above is referred to in this Agreement as the “Notice of
Grant.” This Performance Restricted Stock Agreement and the Notice of Grant are
referred to collectively as the “Agreement” relating to the Restricted Stock
described in the Notice of Grant. Restricted Stock issued pursuant to the Notice
of Grant and this Performance Restricted Stock Agreement are referred to in this
Agreement as “Restricted Stock.”
2.    Company’s Issuance of Common Stock. As of the Issuance Date set forth in
the Notice of Grant, the Company issues to Participant the number of shares of
Common Stock as set forth in the Notice of Grant subject to the vesting
requirements set forth in the Notice of Grant (each, a “Share” and collectively,
the “Shares”). All Shares shall be held in escrow by an authorized officer of
the Company in accordance with the terms of the Joint Escrow Instructions
attached hereto as Exhibit A. Participant will have no right to the release of
any Shares from the escrow created by the Joint Escrow Instructions (the
“Escrow”) unless and until the Shares have vested and become Earned in the
manner set forth in Section 4.
3.    Participant Representations.
(a) Participant acknowledges that (i) Participant was and is free to use
professional advisors of Participant’s choice in connection with this Agreement
and any grant of Restricted Stock, that Participant understands this Agreement
and the meaning and consequences of receiving a grant of Restricted Stock and
unrestricted Shares released from the Escrow upon vesting of such Restricted
Stock, and is entering into this Agreement freely and without coercion or
duress; and (ii) Participant has not received and is not relying, and will not
rely, upon any advice, representations or assurances made by or on behalf of the
Company or any of its Affiliates or any employee of or counsel to the Company or
any of its affiliates regarding any tax or other effects or implications of
receiving a grant of Restricted Stock or the holding of Shares or other matters
contemplated by this Agreement.


(b) Participant is aware of the Company’s business affairs and financial
condition and understands that an investment in the Shares involves a high
degree of risk. Participant is aware of the lack of liquidity of the Shares and
the restrictions on transferability on the Restricted Stock and the Shares,
whether vested or unvested, including that Participant may not be able to sell
or dispose of them or use them as collateral for loans.
(c) Participant shall (i) deliver to the Company Participant’s Investment
Representation Statement in the form attached hereto as Exhibit B; and/or (ii)
make appropriate representations in a form satisfactory to the Company that such
Shares will not be sold other than (A) pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or an applicable
exemption from the registration requirements of such Act; (B) in compliance with
all applicable state securities laws and regulations; and (C) in compliance with
all terms and conditions of the Plan, this Agreement, and any other written
agreement between Participant and the Company or any of its affiliates.

6

--------------------------------------------------------------------------------



4.    Vesting Schedule. Subject to Section 7, the Shares will vest and become
Earned in accordance with the vesting schedule and other provisions set forth or
referred to in the Notice of Grant, whereupon the Escrow and restrictions on
transfer applicable to such vested and Earned Shares under this Agreement will
lapse. Any restrictions that lapse with respect to Shares that have vested and
become Earned will lapse with respect to whole Shares. However, for avoidance of
doubt, the Participant shall not be entitled to receive any vested shares of
Restricted Stock unless and until they become Earned.
5.    Lock-Up. In connection with any underwritten public offering by the
Company of its equity securities pursuant to a registration statement filed
under the Securities Act, upon the request of the Company or the underwriters
managing such offering, during the Lock-up Period (as defined below) Participant
shall not, without the prior written consent of the Company or its underwriters,
directly or indirectly sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, enter into any swap, hedging or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of, or otherwise dispose of or transfer, or
agree to engage in any of the foregoing transactions with respect to, any Shares
or other securities into which the Shares may be converted or that are issued in
respect of the Shares (other than those included in the registration). For this
purpose, the “Lock-up Period” means such period of time after the effective date
of the registration as is requested by the Company or the underwriters; provided
that such period shall not exceed 180 days (or such additional period as may
reasonably be requested by the Company or such underwriter to accommodate
regulatory restrictions on (i) the publication or other distribution of research
reports or (ii) analyst recommendations and opinions, including (without
limitation) the restrictions set forth in Rule 2711(f)(4) of the National
Association of Securities Dealers and Rule 472(f)(4) of the New York Stock
Exchange, as amended, or any similar successor rules). The Company’s
underwriters shall be beneficiaries of the agreement set forth in this Section
5, and Participant shall execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriters that are consistent with
the foregoing or that are necessary to give further effect thereto. In addition,
if requested by the Company or the underwriters of Common Stock (or other
securities) of the Company, Participant shall provide, within ten (10) days of
such request, such information as may be required or reasonably requested by the
Company or the underwriters in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act. The obligations described in this Section 5 shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Form S-4 or
similar forms that may be promulgated in the future. The Company may impose
stop-transfer instructions with respect to the Shares (or other securities)
subject to the foregoing restriction until the end of said one hundred and
eighty (180) day (or other) period. Participant agrees, and will cause any
transferee to agree, that any transferee of the award of Restricted Stock or
Shares acquired pursuant to the award of Restricted Stock shall be bound by this
Section 5.
6.    Section 409A.
It is the intent of this Agreement that the issuance of Restricted Shares be
exempt from the requirements of Section 409A pursuant to the regulations
promulgated so that none of the Shares granted under the award of Restricted
Stock will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Code, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.

7

--------------------------------------------------------------------------------



7.    Forfeiture Upon Termination of Service.
(a) Upon an Involuntary Termination not in connection with or following a Sale
Transaction, or termination due to death or Disability, and consistent with and
in satisfaction of Sections 2(b)(iv) and 2(d) of the Severance Agreement, (i)
any shares of Restricted Stock that have vested but have not yet been Earned
because of a post-vesting service requirement as described in (vii) of the
Notice of Grant will be Earned as of the date of such Involuntary Termination;
and (ii) this award of Restricted Stock will remain outstanding for an
additional six months (one year in the case of death or Disability) to determine
whether or not any performance conditions set forth in the Notice of Grant will
have been achieved. If and to the extent that any shares of Restricted Stock
become vested on a Measurement Date occurring during such period because the
performance conditions set forth in the Notice of Grant are satisfied as of that
Measurement Date, the number of Shares of Restricted Stock vested on the
applicable Measurement Date during such period will be Earned on that
Measurement Date as if such termination of service had not occurred and without
any requirement for additional services. Any Shares of Restricted Stock
remaining unvested after the end of such period shall be forfeited and
automatically reacquired by the Company at no cost to the Company and
Participant will have no further rights with respect to such forfeited Shares.
(b) Involuntary Termination in connection with or following a Sale Transaction
will be handled in accordance with Section 13 below.
(c) If Participant ceases to remain in service for any reason other than as
described in 7(a) or 7(b), the then-unvested Shares of Restricted Stock or
Shares of Restricted Stock that are not Earned will thereupon be forfeited and
automatically reacquired by the Company at no cost to the Company and
Participant will have no further rights with respect to such forfeited Shares.
“Involuntary Termination” and “Sale Transaction” for purposes of this Section 7
and Section 13 below shall have the meaning set forth in the Severance
Agreement.
8.    Death of Participant. Any distribution or delivery of Shares to be made to
Participant under this Agreement (including the Joint Escrow Instructions) will,
if Participant is then deceased, be made to Participant’s designated
beneficiary, or if no beneficiary survives Participant, the administrator or
executor of Participant’s estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer, and (c) the
agreement contemplated by Section 16(c).
9.    Tax Consequences, Withholding, and Liability.
(a) Participant understands that Participant may suffer adverse tax consequences
as a result of the grant or vesting of the Restricted Stock and issuance and/or
disposition of the Shares. Neither the Company nor any of its employees, counsel
or agents has provided to Participant, and Participant has not relied upon from
the Company nor any of its employees, counsel or agents, any written or oral
advice or representation regarding the U.S. federal, state, local and foreign
tax consequences of the receipt, ownership and vesting of the Restricted Stock,
the issuance of Shares pursuant to the grant of Restricted Stock, the other
transactions contemplated by this Agreement, or the value of the Company or the
Restricted Stock at any time. With respect to such matters, Participant relies
solely on Participant’s own advisors.
(b) Participant (and not the Company) shall be responsible for Participant’s own
tax liability that may arise as a result of the receipt, ownership and vesting
of the Restricted Stock, the issuance of Shares pursuant to the award of
Restricted Stock, or the other transactions contemplated by this Agreement.
Pursuant

8

--------------------------------------------------------------------------------



to such procedures as the Board or its Committee (the “Plan Administrator”) may
specify from time to time, the Company shall satisfy its obligations to pay
withholding taxes or other tax deposits in connection with the receipt,
ownership and/or vesting of the Restricted Stock, the issuance of Shares
pursuant to the award of Restricted Stock, or the other transactions
contemplated by this Agreement in the minimum amount required to satisfy such
obligations in accordance with applicable law or regulation (the “Tax
Obligations”). If amounts paid by the Company in respect of Tax Obligations are
less than Participant’s tax obligations, Participant is solely responsible for
any additional taxes due. If amounts paid by the Company in respect of Tax
Obligations exceed Participant’s tax obligations, Participant’s sole recourse
will be against the relevant taxing authorities, and the Company and its
Affiliates will have no obligation to issue additional shares or pay cash to
Participant in respect thereof. Participant is responsible for determining
Participant’s actual income tax liabilities and making appropriate payments to
the relevant taxing authorities to fulfill Participant’s tax obligations and
avoid interest and penalties.
(c) Payment by the Company of the Tax Obligations will result in a commensurate
obligation of Participant to pay, or cause to be paid, to the Company or its
Affiliate the amount of Tax Obligations so paid, and the Escrow Agent shall not
be required to release any of the affected Shares from the Escrow and the
Company shall not be obligated to deliver any pecuniary interest in the affected
Shares to the Participant unless and until Participant has satisfied this
obligation. Subject to the preceding sentence, the Plan Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit Participant to satisfy the Tax Obligations, in whole or in part
(without limitation) by any of the following means or any combination of two or
more of the following means: (i) paying cash, (ii)  having the Escrow Agent
deliver to the Company Shares otherwise deliverable to Participant having a Fair
Market Value equal to the amount of such Tax Obligations, (iii) having the
Company withhold the amount of such Tax Obligations from Participant’s
paycheck(s), (iv) delivering to the Company already vested and owned Shares
having a Fair Market Value equal to such Tax Obligations, or (v) selling such
number of such Shares otherwise deliverable to Participant having an aggregate
Fair Market Value equal to the amount of the Tax Obligations through such means
as the Company may determine in its sole discretion (whether through a broker or
otherwise). To the extent determined appropriate by the Company in its
discretion, it shall have the right (but not the obligation) to cause
Participant to satisfy any or all Tax Obligations by having the Escrow Agent
deliver to the Company Shares otherwise deliverable to Participant having an
aggregate Fair Market Value equal to the amount of such Tax Obligations. If, at
the time Shares are to be issued, to the extent that those Shares cannot be sold
within three months pursuant to Rule 144 and are not otherwise freely tradeable
on a national securities exchange or market system (and for this purpose, a
blackout pursuant to the Company’s insider trading policy will not be considered
to render the Shares not freely tradeable), Participant may in Participant’s
sole discretion satisfy the Tax Obligations by electing to have the Escrow Agent
deliver to the Company such number of Shares otherwise deliverable to
Participant, and/or by surrendering such number of Shares already delivered to
Participant, or other shares of the Company’s common stock, having an aggregate
Fair Market Value equal to the amount of such Tax Obligations. In order to
satisfy the Tax Obligations, the Company will not withhold the amount of such
Tax Obligations from Participant’s paycheck(s) and/or any other amounts payable
to Participant unless the amount generated by any other method used to satisfy
such Tax Obligations is not sufficient to satisfy such Tax Obligations in their
entirety.
(d) Under Section 83(a) of the Code, Participant will generally be taxed on the
shares of Restricted Stock subject to this award on the date(s) such shares of
Restricted Stock vest and the forfeiture restrictions lapse, based on their Fair
Market Value on such date, at ordinary income rates subject to payroll and
withholding tax and tax reporting, as applicable. Under Section 83(b) of the
Code, Participant may elect to be taxed on the shares of Restricted Stock on the
Issuance Date, based upon their Fair Market Value on such date, at ordinary
income rates subject to payroll and withholding tax and tax reporting, as
applicable.

9

--------------------------------------------------------------------------------



If Participant elects to accelerate the date on which Participant is taxed on
the shares of Restricted Stock under Section 83(b), an election (an “83(b)
Election”) to such effect must be filed with the Internal Revenue Service within
30 days from the Issuance Date and applicable withholding taxes must be paid to
the Company at that time. The foregoing is only a summary of the federal income
tax laws that apply to the shares of Restricted Stock under this Agreement and
does not purport to be complete. The actual tax consequences of receiving or
disposing of the shares of Restricted Stock are complicated and depend, in part,
on Participant’s specific situation and may also depend on the resolution of
currently uncertain tax law and other variables not within the control of the
Company. THEREFORE, PARTICIPANT SHOULD SEEK INDEPENDENT ADVICE REGARDING THE
APPLICABLE PROVISIONS OF THE FEDERAL TAX LAW AND THE INCOME TAX LAWS OF ANY
MUNICIPALITY, STATE OR FOREIGN COUNTRY TO WHICH PARTICIPANT IS SUBJECT. By
receiving this grant of Restricted Stock, Participant acknowledges and agrees
that Participant has either consulted with a competent tax advisor independent
of the Company to obtain tax advice concerning the Shares in light of
Participant’s specific situation or has had the opportunity to consult with such
a tax advisor and has chosen not to do so. If Participant determines to make an
83(b) Election, it is Participant’s responsibility to file such an election with
the Internal Revenue Service within the 30-day period after the Issuance Date,
to deliver to the Company a signed copy of the 83(b) Election, to file an
additional copy of such election form with Participant ’s federal income tax
return for the calendar year in which the Issuance Date occurs, and to pay
applicable withholding taxes to the Company at the time that the 83(b) Election
is filed with the Internal Revenue Service.
10.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until such Shares have been issued and recorded on the records of the
Company or its transfer agents or registrars. No adjustment shall be made for
any dividends (ordinary or extraordinary, whether cash, securities, or other
property) or distributions or other rights for which the record date is prior to
the date Shares are issued, except as provided in Section 12. After such
issuance and recordation, Participant will have all the rights of a stockholder
of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares. Any dividends or distributions payable with
respect to unvested Restricted Stock will be subject to the same restrictions as
the shares of Common Stock underlying the Restricted Stock with respect to which
they are paid and shall be held in escrow by an authorized officer of the
Company in accordance with the terms of the Joint Escrow Instructions attached
hereto as Exhibit A.
11.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE HEREOF
IS EARNED ONLY BY SATISFYING THE CONDITIONS SET FORTH THEREIN AND CONTINUING,
PURSUANT TO THE TERMS OF THIS AGREEMENT, TO PROVIDE SERVICE AT THE WILL OF THE
COMPANY (OR THE AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT TO PROVIDE SERVICES FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE AFFILIATE EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S
SERVICE AT ANY TIME, FOR ANY REASON OR NO REASON, WITH OR WITHOUT NOTICE, AND
WITH OR WITHOUT CAUSE.

10

--------------------------------------------------------------------------------



12.    Capital Structure Adjustments. Except as otherwise provided herein,
appropriate and proportionate adjustments shall be made in the number and class
of Shares (or any other securities or other property as to which the Shares may
be exchanged for, converted into, or otherwise transferred) subject to the award
of Restricted Stock in the event of a stock dividend, stock split, reverse stock
split, recapitalization, reorganization, merger, consolidation, separation, or
like change in the capital structure of the Company that directly affects the
class of shares to which such Shares belong.


13.    Change in Control. In case of a Change in Control, the final Measurement
Date will be the CIC Measurement Date, which is the date immediately preceding
the effective date of the Change in Control. For purposes of calculating any
vesting that occurs on the CIC Measurement Date, the price per share of the
Company’s Common Stock used to compute Company TSR shall be the value per share
as established by the terms of the Change in Control transaction (or if no such
value is established by the transaction, then the closing trading price on the
single day occurring on or immediately prior to the Change in Control shall be
used). The vested portion of the grant of Restricted Stock, including the
portion, if any, that becomes vested on the CIC Measurement Date, will become
Earned and released from Escrow in its entirety immediately prior to but
contingent upon effectiveness of the Change in Control. Any portion of the
Restricted Stock that has not vested and been Earned prior to or as of the CIC
Measurement Date (the “Suspense Shares”) will remain outstanding after the
effectiveness of the Change in Control without further vesting until the “Final
Resolution Date,” which will be the earliest of (i) termination of Participant’s
employment for any reason, or (iii) May 15, 2021. If the Final Resolution Date
occurs as a result of Involuntary Termination, then the Suspense Shares will
thereupon immediately vest and become Earned and released from Escrow in their
entirety. If the Final Resolution Date occurs for any reason other than
Involuntary Termination, the Suspense Shares will thereupon immediately be
forfeited and automatically reacquired by the Company at no cost to the Company.
14.    Additional Conditions to Issuance of Stock.


(a)    Legal and Regulatory Compliance. The issuance of Shares shall be subject
to compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. If at any time the Company determines, in its
discretion, that the listing, registration or qualification of the Shares upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary as a condition to
the issuance of Shares to Participant (or his or her estate), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. If the Company determines that the issuance of any
Shares will violate federal securities laws or other applicable laws or
regulations or the requirements of any exchange or market system upon which the
Shares are listed, the Company may defer issuance until the earliest date at
which the Company reasonably anticipates that the issuance of Shares will no
longer cause such violation. The Company will make all reasonable efforts to
meet the requirements of any such state or federal law or securities exchange
and to obtain any such consent or approval of any such governmental authority,
but the inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any Shares shall relieve the Company of any
liability in respect of the failure to issue such Shares as to which such
requisite authority shall not have been obtained. As a condition to the issuance
of Shares, the Company may require Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.


    (b)    Obligations to the Company. As a condition to vesting of any shares
of Restricted Stock, Participant must enter into the Company’s Intellectual
Property Assignment and Confidential

11

--------------------------------------------------------------------------------



Information Agreement, or a similar or successor agreement for the protection of
the Company’s intellectual property and confidential information, in form
specified by the Company (the “Proprietary Interests Agreement”), if the
Participant has not already done so, and Participant’s receipt of any Shares
released from the Escrow will constitute Participant’s agreement to the
Proprietary Interests Agreement. If Participant breaches in any material respect
the Proprietary Interests Agreement or any other contract between Participant
and the Company, or Participant’s common law duty of confidentiality or trade
secret protection, the Company may suspend any vesting of any Restricted Stock
pending Participant’s cure of such breach.
15.    Handling of Shares; Restrictive Legends and Stop-Transfer Orders.
(a)    Certificates or Book Entries. The Company may in its discretion issue
physical certificates representing Shares, or cause the Shares to be recorded in
book entry or other electronic form and reflected in records maintained by or
for the Company. The Secretary of the Company, or such other escrow holder as
the Secretary may appoint, shall retain physical custody of any certificate
representing Shares that have not vested and become Earned.


(b)    Legends. Each certificate or data base entry representing any Shares may
be endorsed with legends substantially as set forth below, as well as such other
legends as the Company may deem appropriate to comply with applicable laws and
regulations:




THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER. SUCH TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE
SHARES.


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER FOR A PERIOD OF TIME FOLLOWING THE EFFECTIVE DATE OF THE UNDERWRITTEN
PUBLIC OFFERING OF THE COMPANY’S SECURITIES SET FORTH IN AN AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES AND MAY NOT BE SOLD OR
OTHERWISE DISPOSED OF BY THE HOLDER PRIOR TO THE EXPIRATION OF SUCH PERIOD
WITHOUT THE CONSENT OF THE COMPANY OR THE MANAGING UNDERWRITER.


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND RESTRICTIONS ON TRANSFER SET FORTH IN A RESTRICTED STOCK
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH REQUIREMENTS
AND RESTRICTIONS IN FAVOR OF THE ISSUER OR ITS ASSIGNEE(S) ARE BINDING ON THE
TRANSFEREES OF THESE SHARES.


(c)    Stop-Transfer Notices. In order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.


(d)    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement

12

--------------------------------------------------------------------------------



or any other agreement to which the Shares are subject or any laws governing the
Shares or (ii) to treat as owner of such Shares or to accord the right to vote
or pay dividends to any purchaser or other transferee to whom such Shares shall
have been so transferred.


16.    Restrictions on Transfer.
(a) Restricted Stock. Except as otherwise expressly provided in this Agreement,
the Restricted Stock that has not vested and become Earned, and the rights and
privileges conferred by this Agreement, will not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of the Restricted Stock that has not vested and become Earned, or any right or
privilege conferred by this Agreement, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.
(b) Restrictions Binding on Transferees. In addition to any other restrictions
set forth herein, any transfer of Shares that have not vested and become Earned
or any interest therein shall be conditioned upon the transferee agreeing in
writing, on a form prescribed by the Company, to be bound by all provisions of
this Agreement. Any sale or transfer of the Company’s Shares shall be void
unless the provisions of this Agreement are satisfied.


17.    Additional Agreements.
(a) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock or Shares by electronic means
or request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to administration of this Agreement, the Restricted Stock and the Shares
through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
(b) Personal Information. To facilitate the administration of the Plan and this
Agreement, it may be necessary for the Company (or its payroll administrators)
to collect, hold and process certain personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of Company Common Stock or
directorships held in the Company, details of all awards issued under the Plan
or any other entitlement to shares of Company Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”)
and to transfer this Data to certain third parties such as transfer agents,
stock plan administrators, and brokers with whom Participant or the Company may
elect to deposit any Shares. Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant’s Data for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan. Participant understands that
Data will be transferred to the Company’s transfer agent, broker, administrative
agents or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. The Participant

13

--------------------------------------------------------------------------------



authorizes the Company, the Company’s broker, administrative agents, and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. The Participant understands if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Company will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant's consent is
that the Company would not be able to grant Restricted Stock or other equity
awards or administer or maintain such awards. Therefore, Participant understands
that refusing or withdrawing his or her consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
(c) Proprietary Information. Participant agrees that all financial and other
information relating to the Company furnished to Participant constitutes
“Proprietary Information” that is the property of the Company. Participant shall
hold in confidence and not disclose or, except within the scope of Participant’s
Continuous Service, use any Proprietary Information. Participant shall not be
obligated under this paragraph with respect to information Participant can
document is or becomes readily publicly available without restriction through no
fault of Participant. Upon termination of Participant’s employment, Participant
shall promptly return to Company all items containing or embodying Proprietary
Information (including all copies). This paragraph supplements, but does not
limit, any other agreement between Participant and the Company, or any
applicable law, related to protection, ownership, or use of the Company’s
information or property.
(d) Voting in Approved Sale Transactions. If a Change in Control is approved by
the Company’s Board of Directors and the holders of a majority of the Company’s
voting stock (making such proposed transaction an “Approved Sale”), Participant
shall take the actions set forth in paragraphs (i) - (iv) below with respect to
Shares granted to Participant hereunder and owned by Participant or over which
Participant has control (“Approved Sale Voting Shares”).
(i) If the Approved Sale requires stockholder approval, Participant shall vote
the Approved Sale Voting Shares (in person, by proxy or by action by written
consent, as applicable) in favor of, and adopt, such Approved Sale, and will
vote the Approved Sale Voting Shares in opposition to any and all other
proposals that could reasonably be expected to delay or impair the ability of
the Company or its stockholders to consummate such Approved Sale.
(ii) If the Approved Sale requires the sale of Shares by Participant,
Participant shall sell the Approved Sale Voting Shares, in the same proportion
and on the terms and conditions approved by the Board of Directors and
stockholders as set forth above.
(iii) Participant shall execute and deliver all reasonably required
documentation and take such other action as is reasonably requested in order to
carry out the Approved Sale, including without limitation executing and
delivering instruments of conveyance and transfer, and any purchase agreement,
merger agreement or similar or related agreement or document. Upon request by
the Company, Participant

14

--------------------------------------------------------------------------------



shall deliver to the Company Participant’s proxy to vote the Approved Sale
Voting Shares consistent with this Section 17(d), and any such proxy shall be
irrevocable and coupled with an interest.
(iv) Participant shall refrain from exercising any dissenters’ rights or rights
of appraisal under applicable law at any time with respect to such Approved
Sale.
18.    General.
(a) No Waiver; Remedies. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision ,
or prevent that party from thereafter enforcing such provision and each and
every other provision of this Agreement. The rights granted both parties herein
are cumulative and shall not constitute a waiver of either party’s right to
assert all other legal remedies available to it under the circumstances.
(b) Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and Participant’s heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Agreement may only
be assigned with the prior written consent of the Company.
(c) Notices. Any notice under this Agreement shall be in writing (which shall
include electronic transmission) and shall be deemed received (i) the business
day following electronic verification of receipt if sent electronically, (ii)
upon personal delivery to the party to whom the notice is directed, (iii) the
business day following deposit with a reputable overnight courier, or (iv) five
days after deposit in the U.S. mail, First Class with postage prepaid. Notice
shall be addressed to the Company at its principal executive office and to
Participant at the address that he or she most recently provided to the Company.
Participant agrees that it is Participant’s responsibility to notify the Company
of any changes to his or her mailing address so that Participant may receive any
shareholder information to be delivered by regular mail.


(d) Interpretation. Headings herein are for convenience of reference only, do
not constitute a part of this Agreement, and will not affect the meaning or
interpretation of this Agreement. References herein to Sections are references
to the referenced Section hereof, unless otherwise specified. The Plan
Administrator will have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any shares
of Restricted Stock have vested). All actions taken and all interpretations and
determinations made by the Plan Administrator in good faith will be final and
binding upon Participant, the Company and all other interested persons. Neither
the Plan Administrator nor any person acting on behalf of the Plan Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.
(e) Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that Participant is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company and shall not require the
consent of the Participant unless such modification would materially adversely
affect the rights of the Participant under this Agreement. Notwithstanding
anything to the contrary in the Plan or this Agreement, the Company reserves the
right to revise this Agreement as it

15

--------------------------------------------------------------------------------



deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
award of Restricted Stock.
(f) Governing Law; Severability. This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of Delaware. If any provision
of this Agreement becomes or is declared by a court or arbitrator having
jurisdiction over a dispute hereunder to be illegal, unenforceable or void, such
provision shall be amended to the extent necessary to conform to applicable law
so as to be valid and enforceable and to achieve, to the extent possible, the
economic, business and other purposes of such illegal, unenforceable, or void
provision or, if such provision cannot be so amended without materially altering
the intention of the parties, then such provision shall deleted from this
Agreement and the remainder of this Agreement shall continue in full force and
effect.
(g) Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Agreement (including the exhibits referenced herein, including the Joint
Escrow Instructions), along with the Severance Agreement (to the extent
applicable) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant. Participant has
read and understands the terms and provisions of the Plan and this Agreement,
and agrees with the terms and conditions of this grant of Restricted Stock in
accordance with the Plan and this Agreement.
(h) Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument. Facsimile or photographic copies of
originally signed copies of this Agreement will be deemed to be originals.

16

--------------------------------------------------------------------------------





EXHIBIT A


EXPLANATORY COVER SHEET
JOINT ESCROW INSTRUCTIONS
These Joint Escrow Instructions are intended for use with The Rubicon Project,
Inc. 2014 Equity Incentive Plan Performance Restricted Stock Agreement (the
“Restricted Stock Agreement”).
These Joint Escrow Instructions are used for issuances of shares of the
Corporation’s Common Stock subject to vesting (“Restricted Stock”) pursuant to
the Restricted Stock Agreement. The Restricted Stock is subject to forfeiture to
the Corporation unless and until the Restricted Stock shall have vested in the
manner set forth in the Restricted Stock Agreement and the restrictions set
forth in the Restricted Stock Agreement shall have lapsed. The Restricted Stock
is also subject to various restrictions on transfer as set forth in the
Restricted Stock Agreement until the time that the Common Stock is publicly
traded and any lock-up period has expired or a Change in Control of the
Corporation occurs. The Escrow Agent, generally the Secretary, Assistant
Secretary or General Counsel of the Corporation, holds any stock certificate or
other documentation representing the shares underlying the grant of Restricted
Stock in escrow in a secure location. If the Corporation is holding the
certificate or other documentation, please use the following procedures:
Get an originally signed copy of the Restricted Stock Agreement and the Joint
Escrow Instructions.
Place these original documents, together with any original stock certificate or
other original documentation representing the escrowed shares and a copy of the
check used for payment (if applicable) in a secure (preferably locked) location.
These documents should be delivered personally to the Escrow Agent. The
documents should be in an envelope (one for each grantee) clearly labeled with
the grantee’s name and the grant number on the outside.
Place a note in any other files or records referring to the Restricted Stock
Agreement that the original stock certificate or other documentation has been
transferred to the secure location on a specific date. Put a copy of the stock
certificate or other documentation, the Restricted Stock Agreement and the Joint
Escrow Instructions in a separate file used for day to day administration of the
2014 Equity Incentive Plan.
Calendar the expiration of the vesting on the administrative calendar so that
the shares can be released from escrow in a timely manner. Confirm that the
restrictions on transfer have lapsed before releasing any shares from escrow,
even vested shares.

17

--------------------------------------------------------------------------------





JOINT ESCROW INSTRUCTIONS
Jonathan Feldman, Assistant Secretary
THE RUBICON PROJECT, INC.
12181 BLUFF CREEK DRIVE, 4TH FLOOR
LOS ANGELES, CALIFORNIA 90094
Dear Sir:
As Escrow Agent for both The Rubicon Project, Inc., a Delaware corporation
(“Corporation”), and the undersigned grantee of stock of the Corporation
(“Grantee”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain The Rubicon Project, Inc.
2014 Equity Incentive Plan Performance Restricted Stock Agreement (“Agreement”),
dated October 20, 2014, to which a copy of these Joint Escrow Instructions is
attached as Exhibit A, in accordance with the following instructions:
These Joint Escrow Instructions are used for issuances of shares of the
Corporation’s Common Stock subject to vesting (“Restricted Stock”) pursuant to
the Agreement. The Restricted Stock is subject to forfeiture to the Corporation
unless and until the Restricted Stock shall have vested and become Earned in the
manner set forth in the Agreement and the restrictions set forth in the
Agreement shall have lapsed. At such time, the shares underlying the Restricted
Stock shall be released from escrow to the Grantee.
Any dividends or distributions payable with respect to unvested Restricted Stock
will be subject to the same restrictions as the shares of Common Stock
underlying the Restricted Stock with respect to which they are paid and will be
deposited in the Escrow and held by the Escrow Agent, and will be released from
the Escrow at the same time as the underlying shares of Restricted Stock.
In the event the Restricted Stock shall fail to vest and become Earned as set
forth in the Agreement, the Corporation or its assignee will give to Grantee and
you a written notice specifying the number of shares of stock to be forfeited to
the Corporation, the purchase price (if any), and the time for a closing
hereunder at the principal office of the Corporation. Grantee and the
Corporation hereby irrevocably authorize and direct you to close the transaction
contemplated by such notice in accordance with the terms of said notice.
At the closing you are directed (a) to date any stock assignments necessary for
the transfer in question, (b) to fill in the number of shares being transferred,
and (c) to deliver same, together with any certificate or other documentation
evidencing the shares of stock to be transferred, to the Corporation against the
simultaneous delivery to you of the purchase price (if any) of the number of
shares of stock being forfeited to the Corporation.
Grantee irrevocably authorizes the Corporation to deposit with you any
certificates or other documentation evidencing shares of stock to be held by you
hereunder and any additions

18

--------------------------------------------------------------------------------



and substitutions to said shares as specified in the Agreement. Grantee does
hereby irrevocably constitute and appoint you as Grantee’s attorney-in-fact and
agent for the term of this escrow to execute with respect to such securities and
other property all documents of assignment and/or transfer and all stock
certificates or other documentation necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.
This escrow shall terminate upon vesting of the Restricted Stock but only if the
restrictions placed on the Restricted Stock and described in the Agreement
relating to restrictions on transfer shall have lapsed. At such time, the shares
underlying the Restricted Stock shall be released to the Grantee but only upon
Grantee’s satisfaction of any and all Tax Obligations (as defined in the
Agreement).
If at the time of termination of this escrow you should have in your possession
any documents, securities, or other property belonging to Grantee, you shall
deliver all of same to Grantee and shall be discharged of all further
obligations hereunder; provided, however, that if at the time of termination of
this escrow you are advised by the Corporation that the property subject to this
escrow is the subject of a pledge or other security agreement, you shall deliver
all such property to the pledgeholder or other person designated by the
Corporation.
Except as otherwise provided in these Joint Escrow Instructions, your duties
hereunder may be altered, amended, modified or revoked only by a writing signed
by all of the parties hereto.
You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Grantee while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.
You are hereby expressly authorized to disregard any and all warnings given by
any of the parties hereto or by any other person or corporation, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.
You shall not be liable in any respect on account of the identity, authority or
rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for
hereunder.
You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

19

--------------------------------------------------------------------------------



Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an employee of the Corporation or if you shall resign by written
notice to each party. In the event of any such termination, the Corporation may
appoint any officer or assistant officer of the Corporation as successor Escrow
Agent and Grantee hereby confirms the appointment of such successor or
successors as Grantee’s attorney-in-fact and agent to the full extent of your
appointment.
If you reasonably require other or further instruments in connection with these
Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall cooperate in furnishing such instruments.
It is understood and agreed that should any dispute arise with respect to the
delivery and/or ownership or right of possession of the securities, you are
authorized and directed to retain in your possession without liability to any
person all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but you shall be
under no duty whatsoever to institute or defend any such proceedings.
Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon personal delivery, delivery by express courier
or five days after deposit in the United States Post Office, by registered or
certified mail with postage and fees prepaid, addressed to each of the other
parties hereunto entitled at the following addresses, or at such other addresses
as a party may designate by ten days’ advance written notice to each of the
other parties hereto:
CORPORATION:    THE RUBICON PROJECT, INC.
12181 Bluff Creek Drive, Suite 400
Los Angeles, CA 90094
Attn: General Counsel
GRANTEE:    FRANK ADDANTE
c/o The Rubicon Project, Inc.
12181 Bluff Creek Drive, Suite 400
Los Angeles, CA 90094
ESCROW AGENT:    JONATHAN FELDMAN
Assistant Secretary, The Rubicon Project, Inc.
12181 Bluff Creek Drive, Suite 400
Los Angeles, CA 90094
By signing these Joint Escrow Instructions you become a party hereto only for
the purpose of said Joint Escrow Instructions; you do not become a party to the
Agreement.
You shall be entitled to employ such legal counsel and other experts (including
without limitation the firm of Gibson, Dunn & Crutcher LLP) as you may deem
necessary properly to

20

--------------------------------------------------------------------------------



advise you in connection with your obligations hereunder. You may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor. The Corporation shall be responsible for all fees generated by such
legal counsel in connection with your obligations hereunder.
This instrument shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. It is understood
and agreed that references to “you” or “your” herein refer to the original
Escrow Agent and to any and all successor Escrow Agents. It is understood and
agreed that the Corporation may at any time or from time to time assign its
rights under the Agreement and these Joint Escrow Instructions in whole or in
part.
This Agreement shall be governed by and interpreted and determined in accordance
with the laws of the State of California, as such laws are applied by the
California courts to contracts made and to be performed entirely in California
by residents of that state.
Very truly yours,
THE RUBICON PROJECT, INC.
By:     /s/ Brian W. Copple    
BRIAN W. COPPLE
SECRETARY
GRANTEE: FRANK ADDANTE
Signature: /s/ Frank Addante    


ESCROW AGENT:


/s/ Jonathan Feldman
JONATHAN FELDMAN





21

--------------------------------------------------------------------------------





EXHIBIT B
INVESTMENT REPRESENTATION STATEMENT


PARTICIPANT     :    FRANK ADDANTE


COMPANY    :    THE RUBICON PROJECT, INC.


SECURITY    :    COMMON STOCK


AMOUNT    :    100,000 SHARES
DATE            :    OCTOBER 20, 2014
    
In connection with the receipt of the above-listed Securities, the undersigned
Participant represents to the Company the following:
(a)Participant is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Participant is
acquiring these Securities for investment for Participant’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).
(b)    Participant understands that resale of the Securities by affiliates may
be subject to satisfaction of certain requirements, including (1) the
availability of certain public information about the Company, (2) the amount of
Securities being sold during any three (3) month period not exceeding specified
limitations, (3) the resale being made in an unsolicited “broker’s transaction”,
transactions directly with a “market maker” or “riskless principal transactions”
(as those terms are defined under the Securities Exchange Act of 1934) and
(4) the timely filing of a Form 144, if applicable.




PARTICIPANT
/s/ Frank Addante    
Signature


Frank Addante    
Print Name


January 7, 2015    
Date

22